DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Note on Restriction
Examiner and Applicant discussed a restriction regarding the original presentation.  In a phone call on 19 Aug 2022, the Applicant selected the group including claims 1-16 and 18-20 for examination.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claim(s) 1, 5 and 6 is/are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim(s) 1 state(s), “wherein the transmit planar component and receive planar component are arranged such that the linear array of antennas of the transmit planar component and the linear array of antennas are perpendicular to one another.”  This is indefinite because the “linear array of antennas” could include bot the claimed transmit and receive antennas.  However, the claimed “transmit planar component” cannot be perpendicular to itself.  It is possible the language should have read “and the linear array of antennas of the receive planar component are perpendicular…”
Claim(s) 5 recite(s) the limitation “wherein a number of sets of waveguides with the polarization rotators in the front end”.  Claims 2, 3, and 4 each contain reference to a “first set” and a “second set” of waveguides.  Because each of the sets in claim 2-5 reference “waveguides” with a “polarization”, it is indefinite in claim 5 whether this newly enumerate “number of sets” is part of the first set, the second set, or a completely new set.  
Claim(s) 6 recite(s) the limitation “wherein the receive planar component includes two sets of waveguides with the polarization rotators and the transmit planar component includes one set of waveguides with the polarization rotators”.  Claims 2, 3, and 4 each contain reference to a “first set” and a “second set” of waveguides.  Because each of the sets in claim 2-4 and 6 reference “waveguides” with a “polarization”, it is indefinite in claim 6 whether the newly enumerated “two sets” and “one set” is part of the first set, the second set, or two completely new sets.  
Claim(s) 2-16 depend on rejected claim(s) 1 and/or 5 and/or 6 and are also rejected under 35 U.S.C. 112(b).  
Allowable Subject Matter
Claims 7 – 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections – 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claims 1, 12, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Mortazawi, et al, U. S. Patent Application Publication 2007/0285314 (“Mortazawi”) in view of Mortazawi, et al, U. S. Patent Application Publication 2007/0285314 (“Mortazawi-2”).
Regarding claim 1, Mortazawi teaches:
A front end of a radar system comprising: a transmit front end device including a transmit planar component; and a receive front end device including a receive planar component,  (Mortazawi, figure 1-3, paragraph 0054-0059, “[0054] FIG. 1 generally depicts device elements involved during signal reception, i.e., incorporated on the receive side, such as the amplifier 40. The disclosed devices and structures, however, are equally suited for implementation of the transmit side,… More generally, both transmit and receive functionality may be implemented simultaneously with the disclosed devices and structures by routing the transmission lines accordingly. (0059] As depicted in the exemplary embodiment of FIG. 3, multiple (e.g., eight) trays 42 of one-dimensional phased arrays may be disposed in a stacked arrangement to form a complete two-dimensional phased array system.”; that a radar system can transmit and receive (i.e. a transmit front end); that the transceiver array can be arranged in a planar component 42 of figure 3 (i.e. a transmit planar component); that identical planar components 42 can be stacked to proved a 2D array of transmitters and receivers. Note: The Applicant has used the legal phrasing of “comprised” for the present application. Therefore Mortazawi’s teaching of a transceiver is narrower than the claimed transmitter and receiver).
each of the transmit planar component and the receive planar component including: a first end; (Mortazawi, figure 14, “[0096] The design formulations presented herein are based upon the geometry as depicted in FIG. 14. Similar to the conventional Rotman lens approach, the points on the array port contour P(x, y) are determined by solving a set of path-length equality and geometrical equations for each antenna array element located at a distance N from the center of the array.”; the array end of the transceiver Rotman plane comprising antennas (i.e. the claimed first end), the transmission and reception lines from the antennas are adjusted for the transmitted and received wavefronts to the Rotman lens).
a second end located opposite the first end, electromagnetic waves propagating in propagation directions between the first end and the second end; (Mortazawi, figure 11 & 3, paragraph 0077, 0059, “[0077] FIG. 11 depicts an exemplary beam control module in greater detail. In the tray-based embodiments described above, two separate, dedicated control modules are provided for the horizontal and vertical polarizations. The control circuitry generally implements the selection of the scan angle from the Rotman lens beam ports and, for the receive case, develops an output signal on an RF output line 91. Likewise, for the transmit case, the RF input line 91 may support the excitation of energy into the lens. [0059] Each tray 42 may include a horn antenna array indicated generally at 62, and orthogonal waveguide feeds (not shown), disposed in a housing 63, two microstrip Rotman lenses (only an upper lens 64 is shown), and a beam control module indicated generally at 66.”; the beam forming end of the Rotman construction which comprises waveguides as an input / output for the radar waves between the radar processor and the Rotman lens (i.e. the claimed second end); as shown in figure 3, the waves are transmitted and received at control module 66, are propagated both ways through Rotman cavity 64; to the housing 63 and antenna 62 as is common with transceivers).
a cavity space bounded by beam ports along a first side of the cavity space and by array ports along a second side of the cavity space, the cavity space being in operative communication with the beam ports and with the array ports to form a Rotman lens; and (Mortazawi, figure 11 & 12, paragraph 0082-0093, “[0082] With reference now to FIG. 12, an alternative Rotman lens 102 having enhanced capabilities (e.g., enhanced focusing) is now described. … By varying the permittivity, enhanced focusing is achieved as described below, and the electromagnetic waves are better focused onto the sets of array ports 104 and beam ports 106. [0083] To this end, multiple regions 112, 113, 114, and 115 of varying (i.e., increasing) permittivity are disposed between the beam ports 106 and the array ports 104. A region 116 has yet another different permittivity relative to the other regions 112-115. [0093] But the enhanced focusing feature is not limited to embodiments involving a synthesized substrate. On the contrary, embodiments involving a solid dielectric slab or cavity-based Rotman lens (as opposed to microstrip-based designs) may include a dielectric material with a modified structure”; that a Rotman radar has a beam ports 104 at the antenna end of the Rotman radar (i.e. beam ports); a cavity 116 in the middle; and a set of array ports 106 (i.e. array ports) on the other side of the cavity. Paragraphs 0082-0093 describe multiple embodiments of figure 12).
a linear array of antennas located along the second end of the planar component, each of the antennas being in operative communication with a corresponding one of the array ports, (Mortazawi, figure 3 & 14, paragraph 0059, 0096, “[0059] Each tray 42 may include a horn antenna array indicated generally at 62, and orthogonal waveguide feeds (not shown), disposed in a housing 63, two microstrip Rotman lenses (only an upper lens 64 is shown), and a beam control module indicated generally at 66. [0096] The design formulations presented herein are based upon the geometry as depicted in FIG. 14. Further, the meander line length W from the array port contour to the linear antenna array is also determined by solving this set of equations.”; that the beam ports 62 of figure 3 are equivalent to the linear antenna array described in reference to figure 14; that figure 14 shows the array as a line (i.e. the claimed linear array of antennas); that all functions described are for transceivers which includes any transmitter and any receiver).
Mortazawi does not explicitly anticipate: wherein the transmit planar component and receive planar component are arranged such that the linear array of antennas of the transmit planar component and the linear array of antennas are perpendicular to one another..
Mortazawi-2 has combined embodiments which teach: wherein the transmit planar component and receive planar component are arranged such that the linear array of antennas of the transmit planar component and the linear array of antennas are perpendicular to one another. (Mortazawi-2, figure 3, paragraph 0059, “(0059] As depicted in the exemplary embodiment of FIG. 3, multiple (e.g., eight) trays 42 of one-dimensional phased arrays may be disposed in a stacked arrangement to form a complete two-dimensional phased array system. This embodiment exhibits the ease with which the trays 42 may be stacked upon each other as a result of the low-profile nature of the tray-based architecture. Each tray 42 may include a horn antenna array indicated generally at 62, and orthogonal waveguide feeds (not shown), disposed in a housing 63, two microstrip Rotman lenses (only an upper lens 64 is shown), and a beam control module indicated generally at 66.”; that multiple, identical Rotman antennas can be stacked; that the figure 3 shows the 2D stack as a perpendicular stack, that the 2D antenna array of figure 3 shows an 8 (vertical) x 10 (horizontal) element array of transceivers. The Applicant has used the legal wording of “comprised” in the present application. Therefore, Mortazawi’s combined teachings of obvious variants of an 8 x 10 transceiver array teaches the claimed perpendicular transmitter and receiver).
In view of the teachings of Mortazawi-2 it would have been obvious for a person of ordinary skill in the art to apply the teachings of Mortazawi at the time the application was filed in order to Mortazawi in an embodiment of fig 3 does not explicitly state that the arrays are “perpendicular”.  However, Mortazawi (figure 3) discloses a set of 8 identical, stacked antenna arrays, and Mortazawi does not disclose an offset between the vertical arrays; therefore, it is obvious to conclude that the 8 x 10 antenna array is arranged in a rectangular method, and therefore the arrays can be expected to operate exactly like a perpendicular array.  The cited sections are analogous because then are all directed towards a set of stacked Rotman arrays.  It would have been obvious to one of ordinarily skill in the art before the effective filing date of the claimed invention to apply the explicit teachings of Mortazawi to the implied teachings of Mortazawi such that “a perpendicular array” is an example of simple substitution and combination because Mortazawi discloses them as alternatives.
Regarding claim 12, Mortazawi, as modified by Mortazawi-2, teaches the front end of claim 1.
Mortazawi further teaches wherein the transmit front end device includes a transmit logic, the receive front end device includes a receive logic, and each of the transmit planar component and the receive planar component includes near the first end a slot to operatively connect to a corresponding phased array logic. (Mortazawi, figure 1 & 11, paragraph 0052-0054, 0077, “[0052] With reference now to the drawing figures , FIG. 1 … In this exemplary case, the phased array system 20 has a front-end design with a three-element array that supports independent beam control of both the vertical and horizontal polarizations. To this end, the system 20 includes separate beam controlling circuitry for each polarization, with only the vertical polarization circuitry shown for ease in illustration. [0054] FIG. 1 generally depicts device elements involved during signal reception, i.e., incorporated on the receive side, such as the amplifier 40. The disclosed devices and structures, however, are equally suited for implementation of the transmit side, where, for instance, signal amplification may occur before or after the phase shifting network 32. [0077] FIG. 11 depicts an exemplary beam control module in greater detail. In the tray-based embodiments described above, two separate, dedicated control modules are provided for the horizontal and vertical polarizations.”; that each layer has a transceiver controller, that each polarization has its controller to transceive in the 8 x 10 phased array matrix for a total of 160 controllers; that each of the controllers can be controlled by a central processor 32).
Regarding claim 16, Mortazawi, as modified by Mortazawi-2, teaches the front end of claim 1.
Mortazawi further teaches wherein the linear array of transmit antennas and the linear array of receive antennas are phased arrays of antennas. (Mortazawi, figure 3, paragraph 0059, “(0059] As depicted in the exemplary embodiment of FIG. 3, multiple (e.g., eight) trays 42 of one-dimensional phased arrays may be disposed in a stacked arrangement to form a complete two-dimensional phased array system. This embodiment exhibits the ease with which the trays 42 may be stacked upon each other as a result of the low-profile nature of the tray-based architecture.”; that a stack of Rotman transceivers can be combined to form a 2D phased array of antennas).
Claims 2 – 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Mortazawi, as modified by Mortazawi-2, in view of Gatti, et al, U. S. Patent Application Publication 2011/0175780 (“Gatti”).
Regarding claim 2, Mortazawi, as modified by Mortazawi-2, teaches the front end of claim 1.
Mortazawi teaches wherein each of the transmit planar component and the receive planar component further includes a first set of waveguides that extend between the first end of the planar component and the beam ports and a second set of waveguides that extend between the array ports and the second end of the planar component, (Mortazawi, figure 14 & 17, paragraph 0096, “[0096] The design formulations presented herein are based upon the geometry as depicted in FIG. 14. Similar to the conventional Rotman lens approach, the points on the array port contour P(x, y) are determined by solving a set of path-length equality and geometrical equations for each antenna array element located at a distance N from the center of the array. Further, the meander line length W from the array port contour to the linear antenna array is also determined by solving this set of equations. [0079] In some embodiments, the front-end circuitry, including the Rotman lens, may not include microstrip based components. Any type of transmission line may be incorporated or involved therein, including, for instance, waveguides, stripline, co-planar waveguide, etc. Accordingly, it may not be necessary to incorporate a microstrip to waveguide transition. [0084] The varying permittivity of the regions 112-116 may be realized through different materials, … In one exemplary case, the dielectric material occupying the holes is air.”; that a Rotman radar antenna can have “meander” lines connecting the electronics (i.e. claimed 1st end) to the beam ports (i.e. claimed 1st side); across the Rotman cavity; from the array ports (i.e. claimed 2nd side) to the antenna horns (i.e. claimed 2nd side); that these “meander lines” can be waveguides (i.e. both the first set of waveguides and second set of waveguides; that at least the Rotman lens can be air [hollow)).
Mortazawi, as modified by Mortazawi-2, does not explicitly teach each waveguide of the first set of waveguides and the second set of waveguides including a hollow space inside the waveguide and extending in a longitudinal direction from one end of the waveguide to an opposite end of the waveguide, the hollow space having a reference rectangular cross-section having a given width in width directions and a given height in height directions..
Gatti teaches each waveguide of the first set of waveguides and the second set of waveguides including a hollow space inside the waveguide and extending in a longitudinal direction from one end of the waveguide to an opposite end of the waveguide, the hollow space having a reference rectangular cross-section having a given width in width directions and a given height in height directions. (Gatti, paragraphs 0022-0025, “(0025] Advantageously according to the invention, said beam forming network could be a Rotman lens  (0021] Advantageously according to the invention, said waveguides could have a rectangular section. (0022] Always according to the invention, said waveguides could be put lower filled by air. [0070] It can be considered, for example, technical solutions with flat profile as rectangular waveguides with reduced height, filled with air. [0051] The slots 6, as can be seen, are practiced on metallic transmission lines that have a width minor or equal to half a wavelength Ao in free space (e.g. ridge guide, rectangular waveguides filled with dielectric, stripline etc.)”; that Rotman lens can have rectangular, air filled waveguides; that rectangles typically have a width and height suited for the desired wavelength. Mortazawi teaches that the hollow can be air, or dielectric).
In view of the teachings of Gatti it would have been obvious for a person of ordinary skill in the art to apply the teachings of Gatti to Mortazawi at the time the application was filed in order to broadcast radar waves using an antenna.  Accordingly, it would have been obvious to a person having ordinary skill in the art to substitute the teachings of Gatti in the same or in a similar field of endeavor with Mortazawi before the effective filing date of the claimed invention in order to substitute Gatti’s simpler, hollow rectangular waveguide for Mortazawi’s more complex L-shaped, dielectric filled waveguides and cavity.  The substituted components were known in the art, one of ordinary skill could have substituted the elements, and the simple substitution of the simpler construction would have yielded predictable results, namely the radar detection of objects.  (KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007)).
Regarding claim 3, Mortazawi, as modified by Mortazawi-2 and Gatti, teaches the front end of claim 2.
Mortazawi further teaches wherein each waveguide in the first set of waveguides of the transmit planar component includes a first polarization rotator, and each waveguide in the first set of waveguides of the receive planar component includes a first polarization rotator. (Mortazawi, figure 2, paragraph 0052-0060, 0071, “[0052] The signal 22 is received by an antenna array indicated generally at 24 of miniature dual polarized horn elements 26, where the signals from the two polarizations at each horn 26 are coupled to two orthogonal sets of transmission lines 28, 30. [0057] FIG. 2 also depicts array ports 54 of the Rotman lens 50 for the vertical polarization, and array ports 56 for the horizontal polarization. The array ports 56 are connected to another Rotman lens (not shown) dedicated to the horizontal polarization and disposed on the bottom side 46 of the tray 42. [0060] To this end, one of the two waveguides 68, 70 is rotated by 90 degrees, as described below in connection with an exemplary embodiment. More generally, this implementation enables the simultaneous reception and individual beam control of the two polarizations. [0071] To that end, for each unit cell (i.e., antenna), one of the two waveguides 68, 70 includes a waveguide twist 74, such as a ninety-degree, step-twist junction. Other waveguide twists, such as a continuous twist, may alternatively be used.”; that each of the stacked Rotman lens transceivers can have waveguides on the beam side with a rotated portion so that the system can transceive waves in at least two polarizations using a horn outlet 60 (i.e. the claimed first set of waveguides); as discussed in claim 1 above, the radar has both horizontal, vertical, transceivers; that the signals are rotated (see ppp 0060) or twisted (see fig 4 and ppp 0071). Note: Figure 2 shows an L-shaped horn outlet 60, this is correctly seen as two rectangular waveguides for two different polarizations stacked on a single PCB type construction).
Regarding claim 4, Mortazawi, as modified by Mortazawi-2 and Gatti, teaches the front end of claim 3.
Mortazawi further teaches wherein each waveguide in the second set of waveguides of the receive planar component includes a second polarization rotator. (Mortazawi, figure 2, paragraph 0052-0060, 0071, “[0057] FIG. 2 also depicts array ports 54 of the Rotman lens 50 for the vertical polarization, and array ports 56 for the horizontal polarization. The array ports 56 are connected to another Rotman lens (not shown) dedicated to the horizontal polarization and disposed on the bottom side 46 of the tray 42. The array ports 54, 56 are connected to two arrays of broadband dielectrically filled waveguide feeds (not shown) disposed in a housing 57 and designed for discrimination of vertical and horizontal polarization signals received via a corresponding array of dual-polarized horn antennas indicated generally at 58. In the exemplary embodiment of FIG. 2, the array includes ten horn antennas 58, each of which is coupled to the array ports 54, 56 of the two Rotman lenses via corresponding waveguides of the waveguide feeds. [0060] To this end, one of the two waveguides 68, 70 is rotated by 90 degrees, as described below in connection with an exemplary embodiment. More generally, this implementation enables the simultaneous reception and individual beam control of the two polarizations.  [0071] To that end, for each unit cell (i.e., antenna), one of the two waveguides 68, 70 includes a waveguide twist 74, such as a ninety-degree, step-twist junction. Other waveguide twists, such as a continuous twist, may alternatively be used.”; that each of the stacked Rotman lens transceivers can have waveguides on the array side with a rotated portion so that the system can transceive waves in at least two polarizations using the two ports 54 and 56 (i.e. the claimed second set of waveguides); as shown in claim 1, the radar has both horizontal, vertical, transceivers; that the signals are rotated (see ppp 0060) or twisted (see fig 4 and ppp 0071). Note: Figure 2 shows the dual ports 54 and 56 feeding into the rectangular waveguide stacked on a single PCB type construction).
Regarding claim 5, Mortazawi, as modified by Mortazawi-2 and Gatti, teaches the front end of claim 4.
Mortazawi further teaches wherein a number of sets of waveguides with the polarization rotators in the front end is an odd number such that the waves undergo as many 90-degree polarization twists as the odd number during propagation through the transmit front end device and the receive front end device. (Mortazawi, figure 17, paragraph 0104, “[0104] Turning to FIG. 17, the devices and systems described above may also be utilized to generate sum and difference beams for monopulse radar schemes. … More specifically, the circuit 156 may have a Rotman lens 160, beam ports 162, array ports 164, and meander transmission lines 166 coupled to an antenna array 168. To that end, the components of the circuit 158 differ in that an additional 180-degree phase length path 170 is inserted into meander lines 172 directed to one-half(or side) of the array 168 (i.e., either the right or left side).”; that the stacked Rotman lens antenna structure can have the 0.0 degree and 90 degree rotated waves as discussed in claim 4 above; that the path length 170 can additionally change the wavefronts by 180 degrees to yield a 180 degree and 270 degree wave rotation elements. In figure 17, exactly three waveguides (an odd number) are used for each of the four 90 degree rotations; the three rotated possible rotation positions are 90, 180, and 270 degrees, which is an odd number of rotations).
Regarding claim 6, Mortazawi, as modified by Mortazawi-2 and Gatti, teaches the front end of claim 4.
Mortazawi further teaches wherein the receive planar component includes two sets of waveguides with the polarization rotators and the transmit planar component includes one set of waveguides with the polarization rotators. (Mortazawi, figure 2, 4, & 17, paragraph 0052-0060, 0071, “[0057] FIG. 2 also depicts array ports 54 of the Rotman lens 50 for the vertical polarization, and array ports 56 for the horizontal polarization. The array ports 56 are connected to another Rotman lens (not shown) dedicated to the horizontal polarization and disposed on the bottom side 46 of the tray 42. The array ports 54, 56 are connected to two arrays of broadband dielectrically filled waveguide feeds (not shown) disposed in a housing 57 and designed for discrimination of vertical and horizontal polarization signals received via a corresponding array of dual-polarized horn antennas indicated generally at 58. In the exemplary embodiment of FIG. 2, the array includes ten horn antennas 58, each of which is coupled to the array ports 54, 56 of the two Rotman lenses via corresponding waveguides of the waveguide feeds. [0060] To this end, one of the two waveguides 68, 70 is rotated by 90 degrees, as described below in connection with an exemplary embodiment. More generally, this implementation enables the simultaneous reception and individual beam control of the two polarizations.  [0071] To that end, for each unit cell (i.e., antenna), one of the two waveguides 68, 70 includes a waveguide twist 74, such as a ninety-degree, step-twist junction. Other waveguide twists, such as a continuous twist, may alternatively be used. [0104] Turning to FIG. 17, the devices and systems described above may also be utilized to generate sum and difference beams for monopulse radar schemes. … More specifically, the circuit 156 may have a Rotman lens 160, beam ports 162, array ports 164, and meander transmission lines 166 coupled to an antenna array 168. To that end, the components of the circuit 158 differ in that an additional 180-degree phase length path 170 is inserted into meander lines 172 directed to one-half(or side) of the array 168 (i.e., either the right or left side).”; that each of the stacked Rotman lens transceivers (i.e. the claimed receive and transmit component) can have waveguides on the array side with a rotated portion so that the system can transceive waves in four polarizations using the two ports 54 and 56 combined with the “length path 170” of figure 17 (i.e. the claimed second set of waveguides); as shown in claim 1, the radar has both horizontal, vertical, transceivers; that the signals are rotated (see ppp 0060) or twisted (see fig 4 and ppp 0071). Note: Figure 2 shows the dual ports 54 and 56 feeding into the rectangular waveguide stacked on a single PCB type construction).
Regarding claim 14, Mortazawi, as modified by Mortazawi-2, teaches the front end of claim 1.
Mortazawi, as modified by Mortazawi-2, does not explicitly teach wherein the waves propagate in a Transverse Electric (TE) 10 mode..
Gatti teaches wherein the waves propagate in a Transverse Electric (TE) 10 mode. (Gatti, paragraph 0099, “[0099] The radiant waveguides 7 considered in the embodiment described are made by a single conductor of rectangular section, or can be assumed to be a structure of such a kind (as for the rectangular guides realized in SIW technology). The fundamental mode for these transmission lines is the TE 10 mode that produces superficial currents on the broad wall of the waveguide both in transverse and longitudinal direction. For this reason it’s possible to excite an electric field on a slot on the broad wall of the guide, if it’s in longitudinal direction and also if it’s transverse or rotated around the guide axis of a certain angle.”; that Rotman waveguides and lens can propagate waves in a Transverse Electric (TE) 10 mode).
In view of the teachings of Gatti it would have been obvious for a person of ordinary skill in the art to apply the teachings of Gatti to Mortazawi at the time the application was filed in order to broadcast radar waves using an antenna.  Accordingly, it would have been obvious to a person having ordinary skill in the art to substitute the teachings of Gatti in the same or in a similar field of endeavor with Mortazawi before the effective filing date of the claimed invention in order to substitute Gatti’s simpler, hollow rectangular waveguide for Mortazawi’s more complex L-shaped, dielectric filled waveguides and cavity.  The substituted components were known in the art, one of ordinary skill could have substituted the elements, and the simple substitution of the simpler construction would have yielded predictable results, namely the radar detection of objects.  (KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007)).
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Mortazawi, as modified by Mortazawi-2, in view of Rausch, et al, U. S. Patent 6,031,501 (“Rausch”).
Mortazawi, as modified by Mortazawi-2, teaches the front end of claim 1.
Mortazawi, as modified by Mortazawi-2, does not explicitly teach wherein each of the transmit planar component and the receive planar component is formed from a first block and a second block, each of the first block and the second block forms a symmetrical half of the hollow space, the first block and the second block are joined along a junction plane which splits a thickness of the planar component in half..
Rausch teaches wherein each of the transmit planar component and the receive planar component is formed from a first block and a second block, each of the first block and the second block forms a symmetrical half of the hollow space, the first block and the second block are joined along a junction plane which splits a thickness of the planar component in half. (Rausch, column 2, lines 3-8, “[ccc 2, lines 3-8] In architecture, the preferred embodiment of the lens is a two piece structure that consists of two symmetrical parallel plates, or lens halves, having waveguide ports distributed around the periphery of the plates.  [ccc 4, lines 16-25] Referring to FIG. 2, shown is a view of a first lens half 11 depicting the interior cavity 12, the tapered beam waveguides 14 and the tapered array waveguides 16 of the present invention. Because the first and second lens halves are complementary to each other, and differ only with the addition of an additional port in each waveguide coupler of second lens half 12 as is shown in FIG. 3, and impedance matching structures 18 within the waveguides of first lens half 11, the following discussion will refer only to second lens half 12.”; a Rotman lens construction consisting of two identical plates with no difference in the hollow spaces, and only differences regarding electrical connections).
In view of the teachings of Rausch it would have been obvious for a person of ordinary skill in the art to apply the teachings of Rausch to Mortazawi at the time the application was filed in order to use a Rotman lens to transmit and receive waves.  Accordingly, it would have been obvious to a person having ordinary skill in the art to substitute the teachings of Rausch in the same or in a similar field of endeavor with Mortazawi before the effective filing date of the claimed invention in order to substitute Rausch’s simpler construction of a Rotman lens with similar halves for Mortazawi’s more complex two dissimilar halves. The substituted components were known in the art, one of ordinary skill could have substituted the elements, and the simple substitution of the a simple rectangular construction for two nearly identical, but differently polarized construction would have yielded predictable results, namely the transceiving of radar waves.  (KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007)).
Claims 15 and 18 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Mortazawi, as modified by Mortazawi-2, in view of Russell, M. European Patent Application EP 1,298,452 (“Russell”).
Regarding claim 15, Mortazawi, as modified by Mortazawi-2, teaches the front end of claim 1.
Mortazawi, as modified by Mortazawi-2, does not explicitly teach wherein the antennas of the transmit front end device and the antennas of the receive front end device are in a bi-static configuration..
Russell teaches wherein the antennas of the transmit front end device and the antennas of the receive front end device are in a bi-static configuration. (Russell, figure 7, paragraph 0069, “[0069] Referring to Figure 7, an alternate embodiment of a bi-static dual-feed antenna assembly 300 includes transmit and receive antennas 302, 304, a Rotman lens 306 and associated feed circuitry 308 coupled to receive antenna 302. Antenna assembly 300 also includes a second Rotman lens and associated feed circuit (not visible in this view). In this embodiment, the receive and transmit antennas 302, 304 are disposed end-to-end rather than side-by-side as shown in antenna assembly 250 (Figure 6).”; that a Rotman lens can be bi-static using two nearly identical Rotman lenses either side by side, or stacked one upon the other).
In view of the teachings of Russell it would have been obvious for a person of ordinary skill in the art to apply the teachings of Russell to Mortazawi at the time the application was filed in order to use a Rotman lens antenna to transmit and receive radar waves.  Accordingly, it would have been obvious to a person having ordinary skill in the art to substitute the teachings of Russell in the same or in a similar field of endeavor with Mortazawi before the effective filing date of the claimed invention in order to substitute Russell’s bi-static radar construction for Mortazawi’s more complex transceivers.  The substituted components were known in the art, one of ordinary skill could have substituted the elements, and the simple substitution of the simpler construction would have yielded predictable results, namely the radar detection of objects.  (KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007)).
Regarding claim 18, Mortazawi teaches:
A method for detecting an object, the method comprising: arranging a linear array of transmit antennas and a linear array of receive antennas  (Mortazawi, figure 1-3, paragraph 0054-0059, “[0054] FIG. 1 generally depicts device elements involved during signal reception, i.e., incorporated on the receive side, such as the amplifier 40. The disclosed devices and structures, however, are equally suited for implementation of the transmit side,… More generally, both transmit and receive functionality may be implemented simultaneously with the disclosed devices and structures by routing the transmission lines accordingly. (0059] As depicted in the exemplary embodiment of FIG. 3, multiple (e.g., eight) trays 42 of one-dimensional phased arrays may be disposed in a stacked arrangement to form a complete two-dimensional phased array system.”; that a radar system can transmit and receive (i.e. a transmit front end); that the transceiver array can be arranged in a planar component 42 of figure 3 (i.e. a transmit planar component); that identical planar components 42 can be stacked to proved a 2D array of transmitters and receivers. Note: The Applicant has used the legal phrasing of “comprised” for the present application. Therefore Mortazawi’s teaching of a transceiver is narrower than the claimed transmitter and receiver).
phase-shifting electromagnetic waves by propagating the waves through a first Rotman lens;  (Mortazawi, figure 3 & 14, paragraph 0059, 0096, “[0059] Each tray 42 may include a horn antenna array indicated generally at 62, and orthogonal waveguide feeds (not shown), disposed in a housing 63, two microstrip Rotman lenses (only an upper lens 64 is shown), and a beam control module indicated generally at 66. [0096] The design formulations presented herein are based upon the geometry as depicted in FIG. 14. Further, the meander line length W from the array port contour to the linear antenna array is also determined by solving this set of equations.”; that the beam ports 62 of figure 3 are equivalent to the linear antenna array described in reference to figure 14; again, all functions described are for transceivers).
transmitting the phase-shifted waves through the linear array of transmit antennas; receiving the transmitted waves reflected by the object through the linear array of receive antennas; and (Mortazawi, paragraph 0054, “[0054] FIG. 1 generally depicts device elements involved during signal reception, i.e., incorporated on the receive side, such as the amplifier 40. The disclosed devices and structures, however, are equally suited for implementation of the transmit side,… More generally, both transmit and receive functionality may be implemented simultaneously with the disclosed devices and structures by routing the transmission lines accordingly.”; that each of the ports can be used as transceivers).
Mortazawi does not explicitly teach:
to be perpendicular to one another;
propagating the received waves through a second Rotman lens..
Mortazawi-2 teaches to be perpendicular to one another; (Mortazawi-2, figure 3, paragraph 0059, “(0059] As depicted in the exemplary embodiment of FIG. 3, multiple (e.g., eight) trays 42 of one-dimensional phased arrays may be disposed in a stacked arrangement to form a complete two-dimensional phased array system. This embodiment exhibits the ease with which the trays 42 may be stacked upon each other as a result of the low-profile nature of the tray-based architecture. Each tray 42 may include a horn antenna array indicated generally at 62, and orthogonal waveguide feeds (not shown), disposed in a housing 63, two microstrip Rotman lenses (only an upper lens 64 is shown), and a beam control module indicated generally at 66.”; that multiple, identical Rotman antennas can be stacked; that the figure 3 shows the 2D stack as a perpendicular stack, that the 2D antenna array of figure 3 shows an 8 (vertical) x 10 (horizontal) element array of transceivers. The Applicant has used the legal wording of “comprised” in the present application. Therefore Mortazawi’s teaching of an 8 x 10 transceiver array is narrower than the claimed perpendicular transmitter and receiver).
In view of the teachings of Mortazawi-2 it would have been obvious for a person of ordinary skill in the art to apply the teachings of Russell to Mortazawi at the time the application was filed in order to Mortazawi in an embodiment of fig 3 does not explicitly anticipate “perpendicular”.  However, Mortazawi (figure 3) discloses a set of 8 identical antenna arrays, and Mortazawi does not disclose an offset between the vertical arrays; therefore it is obvious to conclude that the 8 x 10 antenna array is arranged in a rectangular method, and therefore the arrays can be expected to operate exactly like a perpendicular array.  The cited sections are analogous because then are all directed towards a set of stacked Rotman arrays.  It would have been obvious to one of ordinarily skill in the art before the effective filing date of the claimed invention to apply the explicit teachings of Mortazawi to the implied teachings of Mortazawi such that “a perpendicular array” is an example of simple combination because Mortazawi discloses them as alternatives.
Russell teaches propagating the received waves through a second Rotman lens. (Russell, figure 7, paragraph 0069, “[0069] Referring to Figure 7, an alternate embodiment of a bi-static dual-feed antenna assembly 300 includes transmit and receive antennas 302, 304, a Rotman lens 306 and associated feed circuitry 308 coupled to receive antenna 302. Antenna assembly 300 also includes a second Rotman lens and associated feed circuit (not visible in this view). In this embodiment, the receive and transmit antennas 302, 304 are disposed end-to-end rather than side-by-side as shown in antenna assembly 250 (Figure 6).”; that a Rotman lens can be bi-static using two nearly identical Rotman lenses either side by side, or stacked one upon the other).
In view of the teachings of Russell it would have been obvious for a person of ordinary skill in the art to apply the teachings of Russell to Mortazawi at the time the application was filed in order to use a Rotman lens antenna to transmit and receive radar waves.  Accordingly, it would have been obvious to a person having ordinary skill in the art to substitute the teachings of Russell in the same or in a similar field of endeavor with Mortazawi before the effective filing date of the claimed invention in order to substitute Russell’s bi-static radar construction for Mortazawi’s more complex transceivers.  The substituted components were known in the art, one of ordinary skill could have substituted the elements, and the simple substitution of the simpler construction would have yielded predictable results, namely the radar detection of objects.  (KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007)).
Regarding claim 19, Mortazawi, as modified by Mortazawi-2 and Russell, teaches the method of claim 18.
Mortazawi further teaches further comprising: rotating a polarization of the waves to be parallel to a plane of the first Rotman lens prior to the transmitting; rotating the polarization of the received waves to be parallel to a plane of the second Rotman lens; and rotating the polarization of the received waves to be perpendicular to the plane of the second Rotman lens. (Mortazawi, figure 2, paragraph 0052-0060, “[0057] FIG. 2 also depicts array ports 54 of the Rotman lens 50 for the vertical polarization, and array ports 56 for the horizontal polarization. The array ports 56 are connected to another Rotman lens (not shown) dedicated to the horizontal polarization and disposed on the bottom side 46 of the tray 42. The array ports 54, 56 are connected to two arrays of broadband dielectrically filled waveguide feeds (not shown) disposed in a housing 57 and designed for discrimination of vertical and horizontal polarization signals received via a corresponding array of dual-polarized horn antennas indicated generally at 58. In the exemplary embodiment of FIG. 2, the array includes ten horn antennas 58, each of which is coupled to the array ports 54, 56 of the two Rotman lenses via corresponding waveguides of the waveguide feeds. [0060] To this end, one of the two waveguides 68, 70 is rotated by 90 degrees, as described below in connection with an exemplary embodiment. More generally, this implementation enables the simultaneous reception and individual beam control of the two polarizations.”; that each of the stacked Rotman lens transceivers can have waveguides on the array side with a rotated portion so that the system can transceive waves in at least two polarizations using the two ports 54 and 56 (i.e. the claimed second set of waveguides); as shown in claim 1, the radar has both horizontal, vertical, transceivers. Note: Figure 2 shows the dual ports 54 and 56 feeding into the rectangular waveguide stacked on a single PCB type construction).
Regarding claim 20, Mortazawi, as modified by Mortazawi-2 and Russell, teaches the method of claim 18.
Mortazawi further teaches wherein a change in the polarization of the waves by 90 degrees occurs an odd number of times between the transmitting and the receiving. (Mortazawi, figure 17, paragraph 0104, “[0104] Turning to FIG. 17, the devices and systems described above may also be utilized to generate sum and difference beams for monopulse radar schemes. … More specifically, the circuit 156 may have a Rotman lens 160, beam ports 162, array ports 164, and meander transmission lines 166 coupled to an antenna array 168. To that end, the components of the circuit 158 differ in that an additional 180-degree phase length path 170 is inserted into meander lines 172 directed to one-half(or side) of the array 168 (i.e., either the right or left side).”; that the stacked Rotman lens antenna structure can have the 0.0 degree and 90 degree rotated waves claim 4, and that the path length 170 can have the 180 degree and 270 degree elements. In figure 17, exactly three waveguides (an odd number) are used for each of the four 90 degree rotations; the three rotated possible rotation positions are 90, 180, and 270 degrees, which is an odd number of rotations).

Nonstatutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 – 5, 12-16, 18-20 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6, 11-20 of copending Application No. 17/086,270 in view of Mortazawi, Russell, and Gatti.  The Examiner realizes that Applicant has combined multiple elements from multiple claims between these two applications and that changing a single word may change the relationships between the several claims.  At this time, the two sets of claims would require a Terminal Disclaimer based at least on a comparison of claim 1 in view of Mortazawi.  
17/086,270
17/026,253
Rational
1, 16 and 17. A front end of a radar system comprising: a first front end apparatus including a first transmit planar component and
1. A front end of a radar system comprising: a transmit front end device including a transmit planar component; and

a first receive planar component,
a receive front end device including a receive planar component,

the first transmit planar component and the first receive planar component arranged to be perpendicular to one another; and
each of the transmit planar component and the receive planar component including: a first end; … wherein the transmit planar component and receive planar component are arranged such that the linear array of antennas of the transmit planar component and the linear array of antennas are perpendicular to one another.

a second front end apparatus including a second transmit planar component and a second receive planar component, the second transmit planar component and the second receive planar component arranged to be perpendicular to one another, each of the first transmit planar component, the first receive planar component, the second transmit planar component and the second receive planar component including: a first end

Mortazawi

a second end located opposite the first end, electromagnetic waves propagating in propagation directions between the first end and the second end;
a second end located opposite the first end, electromagnetic waves propagating in propagation directions between the first end and the second end;

a cavity space bounded by beam ports along a first side of the cavity space and by array ports along a second side of the cavity space, the cavity space being in operative communication with the beam ports and with the array ports to form a Rotman lens; and
a cavity space bounded by beam ports along a first side of the cavity space and by array ports along a second side of the cavity space, the cavity space being in operative communication with the beam ports and with the array ports to form a Rotman lens; and

a linear array of antennas located along the second end of the planar component, each of the antennas being in operative communication with a corresponding one of the array ports,
a linear array of antennas located along the second end of the planar component, each of the antennas being in operative communication with a corresponding one of the array ports,

wherein the first transmit planar component and the second transmit planar component are parallel to one another, and the first receive planar component and the second receive planar components are parallel to one another, and

Mortazawi
wherein a first set of waves are transmitted from the linear array of antennas of the first transmit planar component to be received by the linear array of antennas of the first receive planar component, and  a second set of waves are transmitted from the linear array of antennas of the second transmit planar component to be received by the linear array of antennas of the second receive planar component.

Mortazawi



2. The front end of claim 1, wherein polarization of the first set of waves transmitted from the linear array of antennas of the first transmit planar component and polarization of the second set of waves are transmitted from the linear array of antennas of the second transmit planar component are perpendicular to one another.
5. The front end of claim 4, wherein a number of sets of waveguides with the polarization rotators in the front end is an odd number such that the waves undergo as many 90-degree polarization twists as the odd number during propagation through the transmit front end device and the receive front end device. 
2 = 5 plus other elements.  



3. The front end of claim 2, wherein each of the first transmit planar component, the second transmit planar component, the first receive planar component and the second receive planar component further includes a set of first waveguides that extend between the first end of the planar component and the beam ports, and a set of second waveguides that extend between the array ports and the second end of the planar component.
2. The front end of claim 1, wherein each of the transmit planar component and the receive planar component further includes a first set of waveguides that extend between the first end of the planar component and the beam ports and a second set of waveguides that extend between the array ports and the second end of the planar component, each waveguide of the first set of waveguides and the second set of waveguides including a hollow space inside the waveguide and extending in a longitudinal direction from one end of the waveguide to an opposite end of the waveguide, the hollow space having a reference rectangular cross-section having a given width in width directions and a given height in height directions.
3  = Claim 1, 5, 2, and Mortazawi



4. The front end of claim 3, wherein the set of first waveguides and the set of second waveguides in each of the first front end apparatus and the second front end apparatus include one or more sets of polarization rotators totaling an odd number.
2. The front end of claim 1, wherein each of the transmit planar component and the receive planar component further includes a first set of waveguides that extend between the first end of the planar component and the beam ports and a second set of waveguides that extend between the array ports and the second end of the planar component, each waveguide of the first set of waveguides and the second set of waveguides including a hollow space inside the waveguide and extending in a longitudinal direction from one end of the waveguide to an opposite end of the waveguide, the hollow space having a reference rectangular cross-section having a given width in width directions and a given height in height directions.
4  = Claim 1, 5, 2, and Mortazawi



5, 18, &19. The front end of claim 4, wherein the set of first waveguides and the set of second waveguides in the first transmit planar component include one or more sets of polarization rotators totaling an odd number, and the set of first waveguides and the set of second waveguides in the second transmit planar component include one or more sets of polarization rotators totaling an even number or zero.
2. The front end of claim 1, wherein each of the transmit planar component and the receive planar component further includes a first set of waveguides that extend between the first end of the planar component and the beam ports and a second set of waveguides that extend between the array ports and the second end of the planar component, each waveguide of the first set of waveguides and the second set of waveguides including a hollow space inside the waveguide and extending in a longitudinal direction from one end of the waveguide to an opposite end of the waveguide, the hollow space having a reference rectangular cross-section having a given width in width directions and a given height in height directions.
5 = Claim 1, 5, 2, and Mortazawi



6. The front end of claim 5, wherein the waves undergo a 90-degree polarization twist while propagating through each set of polarization rotators.
2. The front end of claim 1, wherein each of the transmit planar component and the receive planar component further includes a first set of waveguides that extend between the first end of the planar component and the beam ports and a second set of waveguides that extend between the array ports and the second end of the planar component, each waveguide of the first set of waveguides and the second set of waveguides including a hollow space inside the waveguide and extending in a longitudinal direction from one end of the waveguide to an opposite end of the waveguide, the hollow space having a reference rectangular cross-section having a given width in width directions and a given height in height directions.
5 = Claim 1, 5, 2, 3, 4 and Mortazawi

.

19. The method of claim 18, further comprising rotating a polarization of the first waves by 90 degrees an odd number of times as the first waves propagate from the first transmit logic to a first receive logic, and rotating a polarization of the second waves by 90 degrees the same odd number of times as the second waves propagate form the second transmit logic to a second receive logic.
12. The front end of claim 1, wherein the transmit front end device includes a transmit logic, the receive front end device includes a receive logic, and each of the transmit planar component and the receive planar component includes near the first end a slot to operatively connect to a corresponding phased array logic.
19 = 12 + Mortazawi



11. The front end of claim 1, wherein each of the first transmit planar component, the second transmit planar component, the first receive planar component and the second receive planar component is formed from a first block and a second block, each of the first block and the second block defines a symmetrical half of the hollow space, the first block and the second block are joined along a junction plane which splits a thickness of the planar component in half.
13. The front end of claim 1, wherein each of the transmit planar component and the receive planar component is formed from a first block and a second block, each of the first block and the second block forms a symmetrical half of the hollow space, the first block and the second block are joined along a junction plane which splits a thickness of the planar component in half.
11 = 13 + Gatti



12. The front end of claim 1, wherein the waves propagate in a Transverse Electric (TE) 10 mode.
14. The front end of claim 1, wherein the waves propagate in a Transverse Electric (TE) 10 mode.




13. The front end of claim 1, wherein the antennas of the transmit front end apparatus and the antennas of the receive front end apparatus are in a bi-static configuration.
15. The front end of claim 1, wherein the antennas of the transmit front end device and the antennas of the receive front end device are in a bi-static configuration.




14. The front end of claim 1, wherein the linear array of transmit antennas and the linear array of receive antennas are phased arrays of antennas.
16. The front end of claim 1, wherein the linear array of transmit antennas and the linear array of receive antennas are phased arrays of antennas.




15. An autonomous vehicle comprising the radar system including the front end of claim 1.

15 = 1 + Mortazawi and Russell



19. The method of claim 18, further comprising rotating a polarization of the first waves by 90 degrees an odd number of times as the first waves propagate from the first transmit logic to a first receive logic, and rotating a polarization of the second waves by 90 degrees the same odd number of times as the second waves propagate form the second transmit logic to a second receive logic.
12. The front end of claim 1, wherein the transmit front end device includes a transmit logic, the receive front end device includes a receive logic, and each of the transmit planar component and the receive planar component includes near the first end a slot to operatively connect to a corresponding phased array logic.
19 = 12 + Mortazawi






This is a provisional nonstatutory double patenting rejection.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONALD H.B. BRASWELL whose telephone number is (469)295-9119.  The examiner can normally be reached on 7-5 Central Time (Dallas).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin Heard can be reached (571) 272-3236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Donald HB Braswell/             Primary Examiner, Art Unit 3648